DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                    DEANTE TRAMMELL DAVIS,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1906



                          September 7, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Philip J. Federico, Judge.

Deante Trammell Davis, pro se.

PER CURIAM.

     Affirmed.

VILLANTI, KHOUZAM, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.